Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to amendments entered 09/23/2020.
This action is Final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 12, 14, 15, 16, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al. (US 20160308629), in view of Eronen (US 20150094835), Henderson (US 20160125863) and AVS Audio Editor April 10, 2017 (hereinafter AVS)

In regards to claims (1, 6 and 15), Kiely teaches computer-implemented method, comprising: receiving a plurality of audio tracks; receiving, from a user interface, selection of a subset of the plurality of audio tracks for analysis; combining the subset of the plurality of audio tracks into a single audio file (see at least para 9-14, 15-18: multiple tracks that are combined); detecting a tempo, for the single (see para 15, 23, 27, 53, 89; tempo and storing parameters); receiving, via a user interface, audio characteristic edits for revising at least one of the tempo, the downbeat, or the signature of at least one of the plurality of the plurality of audio tracks (see para 29-31, 59: editing audio parameters) ; and updating the metadata for each of the plurality of audio tracks, including the excluded audio track, and for the single audio file based at least in part on the audio characteristic edits (see para 15, 19, 23, 27, 139,  user saves all changes) .
Kiely teaches audio content from instruments (see para 9-14), but doesn’t specifically teach of a single recorded together and corresponding to a respective audio source recording. 
Henderson teaches a single recorded together and corresponding to a respective audio source recording (see para 5: teaches well known to record multitrack to allow editing of each separate track)
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Kiely with the teachings of Henderson since by doing so allows the editing of each independent track (see para 5)
Kiely doesn’t specifically teach a downbeat, and a signature for the single audio file
Eronen teaches a downbeat, and a signature for the single audio file (see para 116, 138, 141, 203, 211, 231: teaches audio analysis and time signature and other parameters).
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Kiely with the teachings of Eronen since by doing so provides further enhancements on the audio analysis of the editing environment.
Kiely doesn’t specifically teach the subset of the plurality of audio tracks not including an excluded audio track of the plurality of audio tracks for analysis; storing the metadata including the excluded audio track.
(see pages 1-2: teaches enabling and disabling audio tracks and certain edits apply to all tracks even the disabled tracks) 
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Kiely with AVS since by doing so improves the flexibility of the editing each track in order to allow the user to create the desired output file and thus improving the editing software and experience of the user.

In regards to claims (2 and 17) Keily doesn’t specifically teaches further comprising tagging each of the plurality of audio tracks with a same identifier 
However Keily on fig 11 and at least para 107 provide teachings of tagging and using unique identifiers but with common beginning of identifiers e.g. “CT2”.
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to use these teachings of Kiely to have the same beginning of the identifier in order to easily combine and edit the multiple tracks of the output file.

In regards to claim 3,  Keily doesn’t specifically teach further comprising associating the tempo, the downbeat, and the signature with the same identifier.
However Keily on fig 11 and at least para 107 provide teachings of tagging and using unique identifiers but with common beginning of identifiers e.g. “CT2”.
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to use these teachings of Kiely to have the same beginning of the identifier in order to easily combine and edit the multiple tracks of the output file.


In regards to claim 4, Keily teaches further wherein combining the subset of the plurality of audio tracks into the single audio file comprises: summing each track of the subset of the plurality of audio tracks to form the single audio file; and normalizing the single audio file (28-29, 41-47; combining the tracks)

In regards to claim 5, Keily teaches, wherein a default setting configured to combine all tracks of the plurality of audio tracks is overridden in accordance with receipt of the selection of the subset of the plurality of audio tracks (see para 41-47, 55-57; tracks selection and exclusion).

In regards to claim 7, Keily teach wherein each track of the plurality of audio tracks are recorded at intervals of a same time (see para 121 setting intervals of equal time).

In regards to claim 8, Keily teach, wherein the plurality of audio tracks are combined to a single audio file for each interval as the plurality of audio tracks are received (see para 5, 28-29, 41-47: combining to generate the output file).

In regards to claim 12, Keily doesn’t teach wherein the collection of audio file characteristics are stored as metadata for the at least one excluded track.
AVS teaches wherein the collection of audio file characteristics are stored as metadata for the at least one excluded track. (see pages 1-2: teaches enabling and disabling audio tracks and certain edits apply to all tracks even the disabled tracks) 


In regards to claim 14, Keily teaches wherein the audio file characteristics comprise at least one of a tempo of the single audio file, a downbeat of the single audio file, or a signature of the single audio file (see para 15. 30: tempo)

In regards to claim 16, Keily teach wherein the plurality of audio tracks are configured to be played together in an audio playback application (see para 139-140, saved and downloaded to the user computer to play the created combined file).

In regards to claim 18, Keily teach wherein the subset of the plurality of audio tracks are selected as contributing tracks (28-29, 41-47; user selects and combines the selected tracks)

In regards to claim 19, Keily teach, wherein the single audio file is generated by summing only the contributing tracks (28-29, 41-47; combining the tracks to create the output file)

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al. (US 20160308629), in view of Eronen (US 20150094835), Henderson (US 20160125863) and AVS Audio Editor April 10, 2017 (hereinafter AVS) and further in view of Fujita (US 20110019841)


Fujita teaches wherein level faders of the single audio file are reduced to a default level (see para 44, 53; setting parameters by defaults).
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Kiely with the teachings of Fujita since by doing so allows provides flexibility for automating parameters to default levels

In regards to claim 10, Keily doesn’t teach, wherein the default level comprises zero decibels.
Fujita teaches wherein the default level comprises zero decibels (see para 44, 53; setting parameters by defaults).
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Kiely with the teachings of Fujita to set parameters by default to the levels designated by the user since by doing so allows provides flexibility for automating parameters to default levels

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al. (US 20160308629), in view of Eronen (US 20150094835), Henderson (US 20160125863) and AVS Audio Editor April 10, 2017 (hereinafter AVS) and further in view of Herberger et al (US 20080027682).

In regards to claim 11, Keily doesn’t teach, wherein the computer system is further configured to exclude the excluded audio track of the plurality of audio tracks from being combined into the single audio file.
(see para 37: teaches mixing audio and allowing user to select and deselect tracks).
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Kiely with the teachings of Herberger since by doing so provides enhancement and flexibility to the user to customize and edit the final output file.

Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144